Citation Nr: 1608895	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-17 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for meralgia paresthetica of the right lateral thigh, secondary to status post right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for meralgia paresthetica of the right lateral thigh, secondary to status post right total knee arthroplasty, and assigned a disability rating of 10 percent.

The Veteran testified at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a right lower extremity neurological disability. See 
38 C.F.R. § 19.9. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In a January 2016 Board hearing, the Veteran asserted that he was experiencing leg disability symptoms caused by nerve groups other than the nerve group contemplated by his current disability rating for meralgia paresthetica under Diagnostic Code (DC) 8629. DC 8629 contemplates neuritis of the external cutaneous nerve of the thigh. 

During the hearing, the Veteran described experiencing spasms in his thigh, as well as a feeling that he described as an electrical shock. He described the frequency of these symptoms as six to 12 times per day. He reported that this sensation caused his leg to give out and led to him falling. The Veteran stated that the pain starts in his hip, and continues down the right side of his leg. He also stated that his VA pain management doctor thought that some of his symptoms could be attributable to IT band syndrome. Based on this testimony, the Board finds that a new VA examination is necessary to determine whether the Veteran's current right thigh disability is caused by more nerve groups than are contemplated by his current rating.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for a VA nerve examination to determine the current nature and etiology of the Veteran's right thigh neurological disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe. A complete rationale should be given for all opinions and conclusions rendered. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



